HEDRICK, Judge.
The defendant contends “the Court erred in awarding child support based on defendant’s capacity to earn rather than his actual earnings, there being no evidence and no findings of fact to the effect that defendant was acting dishonestly or in bad faith, nor any evidence tending to show that he was engaged in a business to which he was not properly adapted, nor was there any evidence tending to show that he was not making a good-faith effort to earn a reasonable income, and such award amounted to an abuse of discretion.” The defendant’s contention has no merit simply because the findings and *216conclusions made by Judge Walker reveal that he was not basing his order on the defendant’s “capacity to earn.” Judge Walker was faced with the problem of equitably dividing defendant’s earnings so as to do the most good and the least harm to all parties concerned. As was said in Reavis v. Reavis, 271 N.C. 707, 157 S.E. 2d 374 (1967) :
“In these days of high taxes, inflation, and the extremely expensive cost of living, it is almost impossible for the average wage earner to support himself and his family. It can be done only by the most frugal and careful budgeting of the income.”
The findings that the defendant for the year 1970 had an adjusted gross income from his beauty salon of $4,260.00, that $100.00 a week was deducted from the business and distributed to the defendant and his present wife, and that he owns his home and two automobiles, are sufficient to support the order directing him to pay $50 a week to support his two teenaged children. The finding “that the defendant is an able-bodied man and is able to be gainfully employed in another occupation to supplement his income from the beauty salon and his activities in the field of gambling” does not vitiate the other findings or show that the Judge abused his discretion. The order appealed from is
Affirmed.
Judges Britt and Parker concur.